ORDER

PER CURIAM.
Tom Weiss appeals from the award of the Labor and Industrial Relations Commission (the Commission) denying him unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient competent and substantial evidence to support the Commission’s award. Berwin v. Lindenwood Female College, 205 S.W.3d 291, 294 (Mo.App. E.D.2006). An extended opinion would have no prece-*613dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).